                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SDAHRIE HOWARD, et al.,              )
                                     )  Case No. 17-cv-8146
         Plaintiffs,                 )
                                     )  Judge Matthew F. Kennelly
     v.                              )
                                     )
COOK COUNTY SHERIFF’S OFFICE et al., )
                                     )
         Defendants.                 )
                                     )
           PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

       Plaintiffs, by their undersigned attorneys, hereby move to certify their claims against the

Defendants pursuant to Fed. R. Civ. P. 23(b)(3) or alternatively Rule 23(c)(4) on behalf of

themselves and members of a proposed Class of about 2,000 women. In support of their Motion,

Plaintiffs have separately filed Plaintiffs’ Memorandum of Law in Support of Motion for Class

Certification and exhibits thereto, and further state as follows:

       1.      Plaintiffs are 10 women currently employed by the Cook County Sheriff’s Office

(“CCSO”) or Cook County (collectively, “Defendants”) at the Cook County Jail (“Jail”) or the

adjoining George N. Leighton Criminal Courthouse (“Courthouse”).

       2.      On November 14, 2018, Plaintiffs filed their Third Consolidated Complaint (Dkt.

143), alleging that Defendants maintain a workplace in which Plaintiffs and Class Members are

subjected to severe and pervasive sexual harassment by male detainees who regularly masturbate

at and expose their genitals to them, bombard them with sexualized threats, epithets, insults, and

gestures, and sexually assault them. The level of sexual harassment far exceeds that at comparable

correctional institutions and pervades the Jail and Courthouse.
       3.      Despite awareness of the extreme and pervasive harassment, Defendants have

failed to take adequate steps reasonably calculated to curtail it. Defendants’ policies and practices,

not discretionary decisions of a few rogue managers, have facilitated detainees’ sexual harassment

of female employees.

       4.      Plaintiffs bring their claims under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000(e) et seq. (“Title VII”); the Illinois Civil Rights Act, 740 ILCS

23/5(a)(1); and the Equal Protection Clause of the United States Constitution on behalf of a

proposed Class defined as:.

               All women who have been employed by the CCSO at the Jail, or as Court Services
               deputies at the Leighton Courthouse, or by the County in positions with Cermak
               Health Services, at any time since April 23, 2015, except women who, during that
               period, have held the positions identified in Exhibit A to Complaint.

               This class is represented by all of the named Plaintiffs: Sdahrie Howard, Denise,
               Hobbs, Ellenor Altman, Tavi Burroughs, Dominque Freeman, Kimberly Crawford-
               Alexander, Esther Jones, Balvina Ranney, Tawanda Wilson, and Susana Plasencia.

See Dkt. 143, Complaint, Ex. A (listing exclusions of certain high-level positions (“excluded

positions”)). The proposed Class includes women holding positions identified in Exhibit A to the

Third Consolidated Complaint if they also held covered positions during the class period.

       5.      As set forth in detail in Plaintiffs’ Memorandum in Support of their Motion for

Class Certification, this case is appropriate for class certification under Fed. R. Civ. P. 23(b)(3).

The proposed Class satisfies the numerosity, commonality, typicality, and adequacy requirements

of Rule 23(a) and the predominance and superiority requirements of Rule 23(b)(3). Alternatively,

the proposed Class should be certified under Rule 23(c)(4).

       6.      Plaintiffs further request that the Court appoint Plaintiffs’ counsel, Noelle Brennan

& Associates, Ltd., Willenson Law, LLC, Hughes Socol Piers Resnick & Dym, Ltd., Kulwin,
Masciopinto & Kulwin, LLP, and Mehri & Skalet, PLLC (collectively, “Plaintiffs’ Counsel”), as

Class Counsel pursuant to Fed. R. Civ. P. 23(g).

       Wherefore, Plaintiffs respectfully request that the Court certify this case as a class action

pursuant to Rule 23, appoint the named Plaintiffs as Class Representatives, and appoint Plaintiffs’

counsel as Class Counsel.
Dated: May 3, 2019                Respectfully Submitted,

                                  /s/ Noelle Brennan
                                  One of Plaintiffs’ attorneys

  Cyrus Mehri                     Noelle Brennan
  CMehri@findjustice.com          nbrennan@nbrennan-associates.com
  Ellen Eardley                   Kristin Carter
  EEardley@findjustice.com        kcarter@nbrennan-associates.com
  Michael Lieder                  Naomi Frisch
  MLieder@findjustice.com         nfrisch@nbrennan-associates.com
  MEHRI & SKALET, PLLC            NOELLE BRENNAN & ASSOCIATES, LTD.
  1250 Connecticut Ave., NW       20 S. Clark Street, Suite 1530
  Washington, D.C. 20036          Chicago, IL 60603
  202.822.5100                    312.422-0001

 Marni Willenson                  Caryn Lederer
 marni@willensonlaw.com           clederer@hsplegal.com
 Samantha Kronk                   Kate E. Schwartz
 skronk@willensonlaw.com          kschwartz@hsplegal.com
 WILLENSON LAW, LLC               Emily R. Brown
 542 S. Dearborn St., Suite 610   ebrown@hsplegal.com
 Chicago, IL 60605                HUGHES SOCOL PIERS
 312.508.5380                       RESNICK & DYM, LTD.
                                  70 W. Madison St., Suite 4000
                                  Chicago, IL 60602
                                  312.604.2630

                                  Shelly B. Kulwin
                                  skulwin@kmklawllp.com
                                  Jeffrey R. Kulwin
                                  jkulwin@kmklawllp.com
                                  Rachel A. Katz
                                  rkatz@kmklawllp.com
                                  KULWIN, MASCIOPINTO & KULWIN, LLP
                                  161 N. Clark Street, Suite 2500
                                  Chicago, IL 60601
                                  312.641.0300

                                  Attorneys for Plaintiffs
                             CERTIFCATE OF SERVICE

             I hereby certify that on May 3, 2019, I electronically filed the foregoing

PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION with the Clerk of the Court using

the CM/ECF system. All counsel of record are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


Date: May 3, 2019                              Respectfully submitted,


                                               /s/ Noelle Brennan

                                               One of Plaintiffs’ Attorneys
